Title: To James Madison from Robert W. Fox, 13 December 1803 (Abstract)
From: Fox, Robert W.
To: Madison, James


13 December 1803, Falmouth. “The Ship Governor Strong arrived off this port yesterday & my Clerk brought onshore dispatches for James Monroe Esqr: Minister at London. I have forwarded the dispatches ⅌ post, & the large packet which I apprehend contained newspapers, as it was not to be put in the post office I forwarded it ⅌ Coach.
“Since my last respects nothing particular has occured hereaway. The Ships of the United States continue to enjoy a preference of freight to any other neutrals.
“The French have not attempted as yet to invade this Country & its supposed by many that most of the ports of Holland are frozen up with the late severe weather—its now more moderate.”
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 2). 1 p.; in a clerk’s hand, signed by Fox; docketed by Wagner.



   
   Filed with this letter is a copy of Fox to Monroe, 13 Dec. 1803 (2 pp.), notifying Monroe of the arrival of the dispatches and informing him that several American ships had been placed in quarantine and charged the quarantine duty, which Fox argued ought not to be charged on ships that did not discharge their cargoes in Great Britain.


